Order of disposition, Family Court, Bronx County (Monica *218Drinane, J.), entered on or about July 25, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of obstructing governmental administration in the second degree and resisting arrest, and placed him in the custody of the New York State Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Contrary to appellant’s argument, the evidence established his intent to obstruct a governmental function or prevent a public servant from performing an official function, an essential element of obstructing governmental administration in the second degree (Penal Law § 195.05). Appellant interrupted a police interview of a complainant by screaming obscenities at the police, and then refused to comply with the officers’ directives to leave, physically menaced an officer, screamed, cursed, flailed his arms and struggled with the officers. The evidence supports the conclusion that appellant intended to cause the natural consequences of his acts (see People v Getch, 50 NY2d 456, 465 [1980]). Concur—Tom, J.P, Saxe, Friedman, Sullivan and McGuire, JJ.